Citation Nr: 1229913	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-25 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1999.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In October 2008, a travel board hearing was held before the undersigned in Denver, Colorado.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The May 1977 service entrance examination reflects the Veteran's report of depression, but clinical findings showed a normal psychiatric clinical evaluation.  

2.  Adjustment disorder was diagnosed in March 1993, during active service.  

3.  The May 2011 VA examination resulted in a diagnosis of simple phobia/claustrophobia as a result of active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as the benefit sought on appeal is being granted, there is no reason to further discuss the impact of the VCAA on the matter.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096; see also 89 Cong. Rec. 7,388 (1943). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.  Because there is no diagnosed acquired psychiatric disorder or objective clinical findings of an acquired psychiatric disorder noted on the service entrance examination, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) (1). 

The premise that the Veteran had a preexisting acquired psychiatric disorder is debatable.  Review of the Veteran's service treatment records shows that on examination prior to entry into service, in May 1977, the Veteran reported having depression on his report of medical history.  However, the service entrance examination reveals that the psychiatric clinical evaluation was normal.  Thus, it has not been shown by clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed his military service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The Veteran contends that service connection is warranted for an acquired psychiatric disability, specifically PTSD.  During testimony at the Board hearing in August 2011, he related many events that occurred while he was on active duty, including episodes that took place while he was in combat in Southwest Asia while participating in Operation Desert Storm.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2011).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to fear of hostile military or terrorist activity.  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a psychiatric claim must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consideration will also be given to whether the record reflects non-PTSD psychiatric diagnoses, and if so, whether service connection for any such disorder(s) is warranted.

After review of the record, the Board finds that, although the Veteran has not been clinically confirmed as having PTSD, he currently manifests a diagnosed acquired psychiatric disability, which has been diagnosed as simple phobia, claustrophobia that is the result of service.  

In 2006, approximately 8 years after service separation, the Veteran sought treatment at the VA mental health clinic for possible symptoms of PTSD.  Although an April 2006 mental health evaluation diagnosed PTSD, the September 2006 VA examination found that the Veteran did not have an acquired psychiatric disability.  Similarly, the May 2011 VA examiner found, after reviewing of the medical evidence of record and considering the Veteran's comments regarding the stressful events to which he was exposed during service, the examiner stated that the Veteran did not have sufficient symptoms to indicate the presence of PTSD.  

The Court of Appeals for Veterans Claims has held that a veteran who, at the time of filing the claim had a current disability that subsequently resolved during the adjudication process, nevertheless has a current disability within the meaning of the service connection requirements.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the April 2006 PTSD diagnosis is not a competent one.  The Veteran reported experiencing so-called PTSD symptoms, but those symptoms he experienced could also be attributed to other psychiatric conditions.  More importantly, the diagnosis was not based on a specific stressor event, as the Veteran did not identify a specific occurrence or incident, and it also did not predicate the diagnosis on the Veteran's fear of hostile military or terrorist activity, only on his having served in the Persian Gulf and having experienced symptoms on return.  Both the September 2006 and May 2011 VA examiners' opinions, conversely, found that the specific DSM-IV criteria for PTSD were not met, and are predicated on a more thorough clinical and claims file review of the Veteran's past and current medical history.  Accordingly, the April 2006 PTSD diagnosis is not considered valid.

However, the claims file contains other treatment records which document several non-PTSD diagnoses.  A March 1993 service treatment records reflected that the Veteran was found to have adjustment disorder.  After service, private treatment records dated from January 2007 include a medical history reference that the Veteran had a dysthymia disorder, a January 2010 VA psychiatric evaluation shows a diagnosis of impulse control disorder, not otherwise specified, and the May 2011 VA examiner found that the Veteran carried a diagnosis of simple phobia, claustrophobia.  

To that end, the only diagnosis of record found to be related to the Veteran's military service is the simple phobia, claustrophobia.  At the May 2011 VA examination, the examiner concluded that the diagnosis was the result of military service, specifically the Veteran's overseas service in Iraq.  As a competent medical opinion has related the Veteran's simple phobia to his military service, service connection for that disability is warranted.


ORDER

Service connection for an acquired psychiatric disorder, simple phobia, claustrophobia, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


